Citation Nr: 0837660	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-21 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to separate compensable disability evaluations 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to separate 
compensable evaluations for bilateral tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends he is entitled to separate compensable 
evaluations for bilateral tinnitus.  

An initial review of the record shows that the veteran 
requested a hearing at a local VA office, before a Veterans 
Law Judge on his July 2007 substantive appeal.  The Board 
observes that to date, a hearing before a Veterans Law Judge 
has not been scheduled.  There is no indication that the 
veteran has withdrawn his request or otherwise waived his 
right to a hearing before a Veterans Law Judge.  Hence, the 
hearing must be scheduled by the RO at the appropriate 
Regional Office, as requested.  38 C.F.R. § 20.700 (2008) (a 
hearing on appeal will be granted if an appellant expresses a 
desire to appear in person). 

Accordingly, the case is REMANDED for the following action:

The RO or AMC should schedule the veteran 
for a hearing before a Veterans Law Judge 
at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

